I concur with the majority decision insofar as it relates to the time for filing a bill of exceptions in a criminal case appealed from the Municipal Court, but I dissent from the affirmance of the conviction herein.
The facts in this case show that Breitigan and Schumacher were friends, each living near the other in housetrailers. *Page 273 
Breitigan made arrangements with the defendant to move his housetrailer on the defendant's farm and went back to him in about a week and arranged to move Schumacher's housetrailer on the farm also. Both trailers were moved on the farm the same day. Breitigan describes Schumacher as follows:
"I met Mr. Schumacher and we lived together in a trailer and he was kind of sickly, and we just was good friends and kind of looked after him and helped him out and kept oil to him and seen his stoves worked all right and we just would sit out the table in the summertime and talk, and when he got ready to move, why he didn't want to stay there and that is when I made arrangements. I talked to Mr. Huffman about moving him out to the farm with me."
He further testified:
"My wife cooks for him; she washes his clothes; she cleans up his trailer for him."
The defendant testified that Breitigan came back to him and discussed the second trailer and Mr. Schumacher and that he acquiesed in his request that both trailers be located on his farm. So that the final arrangement was that both trailers and both men were to move on the farm and that Breitigan was to work on the farm in lieu of rent for both trailers. This was a perfectly logical arrangement and was mutually beneficial. Breitigan worked during the day at his regular job, Schumacher was there with Mrs. Breitigan all the time. The record shows that the residence on the farm burned down and that no one was living there to guard against possible thievery or vandalism.
The majority opinion says "The sole nexus to agricultural use was the promise by Breitigan to work occasionally on the farm, a part-time activity and a relatively minor one from the description of what he actually did." Whether the work done was commensurate with reasonable rent is none of our concern. As long as the parties themselves were satisfied with the arrangement, it was a deal. Whether the members of this court, or the trial court, approve of the deal is of no importance. *Page 274 
It is my opinion that as long as Breitigan worked on the farm, under arrangement with the owner of the land, the presence of these two structures on the land was an "incident to the use for agricultural purposes of the land on which such * * * structures are located" and that no zoning certificate was necessary. The quotation last used is directly from Section519.21, Revised Code, which prohibits any board of township trustees from zoning such structures. It is also the exact language of the zoning ordinance. It must be borne in mind that the statute does not say that such structures must be used for agricultural purposes. It says that such structures as are "incident" to the use for agricultural purposes are exempt. "Incident" means "associated with or actually related or attaching." It also means "dependent on or appertaining to another thing; directly and immediately relating to or involved in something else though not an essential part of it." (Webster's Third New International Dictionary.)
These housetrailers are more than mere residences, more than a place to live and sleep. They provide the means by which Mr. Breitigen is near his work, where he can do his work after dinner in the evening or in the morning before going to his regular job. They provide the means by which the premises are occupied twenty-four hours a day and are essential in guarding against prowlers or thieves or vandals. Whether this is a "usual arrangement" or whether "there are many farms where such an arrangement does not obtain" or whether there is "evidence as to the customs and use of a particular community," as stated in the majority opinion, is of no concern here. We are faced with certain specific structures under a certain and definite agreement. The agreement itself makes these structures incidental to agricultural uses on this particular farm. In short, their presence is incident to the use for agricultural purposes of the land and exempt by statute and the ordinance, and the defendant can not be found guilty of the charge herein.
Under the admitted facts, I would reverse. *Page 275